Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000335
                                                          10-OCT-2014
                                                          09:27 AM



                           SCWC-11-0000335


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



               RICKY L. WAIOLAMA and JAN WAIOLAMA,

                Petitioners/Plaintiffs-Appellants,


                                 vs.


               STATE OF HAWAI'I; ERNEST G. DARISAY,

                 Respondents/Defendants-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-11-0000335; CIVIL NO. 09-1-0679)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Plaintiffs-Appellants Ricky L. Waiolama and


Jan Waiolama’s Application for Writ of Certiorari filed on August


31, 2014, is hereby rejected.


          DATED:   Honolulu, Hawai'i, October 10, 2014.


Ronald Albu                      /s/ Mark E. Recktenwald

for petitioners

                                 /s/ Paula A. Nakayama

Mark M. Nomura and

Caron M. Inagaki
                /s/ Sabrina S. McKenna

for respondents

                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson